                           Case 3:21-cv-01727 Document 5 Filed 03/11/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13
                                                    UNITED STATES DISTRICT COURT
               14

               15                             NORTHERN DISTRICT OF CALIFORNIA

               16

               17
                       ZOOM VIDEO COMMUNICATIONS,                  CASE NO. 3:21-cv-1727
               18      INC.,
                                                                   PLAINTIFF’S ADMINISTRATIVE
               19                      Plaintiff,                  MOTION TO SEAL PORTIONS OF THE
                                                                   COMPLAINT AND EXHIBIT A
               20            vs.

               21      RINGCENTRAL, INC.,

               22                      Defendant.

               23

               24

               25

               26
               27

               28
                                                                       PLAINTIFF’S ADMINISTRATIVE MOTION TO SEAL
ATTORNEYS AT LAW
                                                                         PORTIONS OF THE COMPLAINT AND EXHIBITS
                            Case 3:21-cv-01727 Document 5 Filed 03/11/21 Page 2 of 2


                   1          Pursuant to the Northern District of California Civil Local Rules 7-11 and 79-5(e), Plaintiff

                   2   Zoom Video Communications, Inc. (“Zoom”) files an administrative motion regarding sealing

                   3   portions of Zoom’s Complaint and Exhibit A to the Complaint, pending the submission of a

                   4   declaration by Defendant RingCentral, Inc. (“RingCentral”) providing justification as to whether

                   5   those portions should be sealed.

                   6          The portions of the Complaint to be conditionally sealed reflect information that Zoom

                   7   understands RingCentral considers sealable. Given that, consistent with Local Rule 79-5(e), Zoom

                   8   files these references under seal and has done so in an abundance of caution. Specifically, Zoom

                   9   moves to seal the following:

               10
                                           Document                                  Portions to be Sealed
               11       Complaint                                        1:6-18; 1:20; 1:22-24; 1:28; 2:4; 2:6; 2:16;
               12                                                        2:18-19; 4:9-12; 4:23-28; 5:1-6; 5:8; 5:9;
                                                                         5:11-17; 5:19; 5:21-28; 6:1; 6:3; 6:6-15; 6:17-
               13                                                        18; 6:20; 6:22; 6:25-28; 7:4; 7:6; 7:9-11;
                                                                         7:14; 7:27; 8:3; 8:12; 8:15; 8:17-18; 9:5-7;
               14                                                        9:9; 9:12-13; 9:15; 9:17-18; 10:17-25; 11:2;
                                                                         11:4-5; 11:7-8; 11:11; 11:13-14; 12:1; 12:8-
               15                                                        15; 12:18-24; 13:4-11; 13:15-16; 13:22-28;
               16                                                        14:17-18; 15:19-27; 16:1-2; 16:6; 16:9-11;
                                                                         16:16-17.
               17       Exhibit A                                        Entirety

               18
                              The present motion is accompanied by the attached Declaration of Arman Zahoory and the
               19
                       [Proposed] Order.
               20

               21
                       Dated: March 11, 2021                            LATHAM & WATKINS LLP
               22

               23
                                                                        By /s/ Douglas E. Lumish
               24                                                          Douglas E. Lumish
               25                                                          Matthew Rawlinson
                                                                           Jennifer Barry
               26                                                          Arman Zahoory
                                                                           of Latham & Watkins LLP
               27
                                                                             Attorneys for Plaintiff
               28                                                            Zoom Video Communications, Inc.
                                                                                PLAINTIFF’S ADMINISTRATIVE MOTION TO SEAL
ATTORNEYS AT LAW
                                                                         1        PORTIONS OF THE COMPLAINT AND EXHIBITS
